Citation Nr: 9936283	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-50 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
lumbar spine degenerative joint disease (DJD), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966, and from January 1991 to February 1992.  He also had 
unverified active duty for training in the New York Army 
National Guard.

This appeal arises from a December 1994 determination of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
right shoulder (major) DJD with osteoarthritis of the AC 
joint, and granted entitlement to service connection for 
lumbar spine DJD.  At that time, service connection was 
established for DJD of the lumbar spine, and a noncompensable 
rating was assigned.  By rating action of March 1997, a 
compensable evaluation of 10 percent was assigned, and the 
appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board remanded this case in February 1998 for purposes of 
scheduling a Travel Board hearing for the veteran.  The 
hearing was conducted by the undersigned in March 1998.

When the Board remanded this case in February 1998, it was 
noted that the claims for an increased evaluation for a 
hernia repair and entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities, were no longer in appellate status given the 
veteran's withdrawal of those issues.  

In July 1998, the Board reopened and granted the claim of 
service connection for right shoulder (major) DJD with 
osteoarthritis of the AC joint, and remanded the claim of an 
increased rating for a lumbar spine disability.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  From February 5, 1992, the veteran's degenerative joint 
disease of L4-5 was manifested by pain and x-ray evidence of 
arthritis.

3.  From September 25, 1996, the veteran's degenerative joint 
disease of L4-5 has been manifested by constant pain and 
limited spine motion, comparable to moderate limitation of 
lumbar spine motion. 


CONCLUSIONS OF LAW

1.  From February 5, 1992, the criteria for an evaluation of 
10 percent for service-connected degenerative joint disease 
of L4-5 were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  From September 25, 1996, the criteria for an evaluation 
of 20 percent for service-connected degenerative joint 
disease of L4-5 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Sick slips dated in the 1980s and 1990s reflect the veteran's 
treatment for back pain.  In a March 1991 medical history 
report, the veteran mentioned that he injured his back in 
March 1991.  A diagnosis of lumbar back strain was made.  

The veteran was afforded a VA examination in March 1992.  An 
examination of the back revealed full anterior and posterior 
flexion and lateral bending.  There was some flattening of 
the lumbar spine and pain on pressure of the sacroiliac 
joints.  The examiner diagnosed lumbar sprain.  X-rays 
revealed minimal degenerative change in the lumbar spine, 
indicated by tiny osteophytes on L4 and L5.  Otherwise, the 
lumbar spine was unremarkable.  A splenic granuloma was 
noted.  

In a January 1993 VA Persian Gulf War examination report, it 
was noted that the veteran had residual low back pain.  It 
was noted that the examination was unremarkable except for 
some back and right shoulder symptoms with range of motion.  
He was using Motrin for back pain.  

In December 1994, the RO determined that service connection 
was warranted for DJD of the lumbar spine.  A noncompensable 
rating was assigned, effective February 5, 1992.  

X-rays taken in June 1995 revealed minimal, if any, 
degenerative change in comparison to the films taken in 1992.  
X-rays taken in October 1995 revealed no significant change, 
with mild degenerative disease and calcified splenic 
granulomata.  There was no fracture, subluxation or acute 
bony abnormality.  

The veteran was afforded a VA examination in May 1996.  The 
examiner observed that his gait was perfectly normal on short 
testing.  He could bend forward and touch his toes.  Deep 
knee bending was done through a full range of motion.  When 
lying on his back, straight leg raising went up all the way.  
X-rays revealed mild degenerative disease of the lumbosacral 
spine and both hips.  

In a September 1996 letter, the veteran's employer reported 
that the veteran had been suffering from back pain and 
stiffness, which particularly occurs when he is required to 
do a lot of bending.  It was further noted that the condition 
was not the result of an injury in the workplace.  

In September 1996, the veteran testified that he takes about 
ten, six to eight hundred milligram, Motrin pills a week for 
his back pain.  Someone told him that he has a bone spur and 
that he should avoid surgery.  When he presses on his back, 
he feels a sharp pain.  At the time of the examinations, 
there was no full range of motion.  Contrary to the findings 
noted in the report, he could not touch his toes when asked 
to bend over.  When he did, he told the examiner that there 
was pain.  He told the examiner that there is constant back 
pain.  To demonstrate how far he bent over during the 
examination, it was noted that the veteran's fingers reached 
right below his knees.  He indicated that he could force 
himself to bend over, and that he cannot straighten up when 
he squats.  One time about a year and a half ago, on an 
unscheduled visit, he was given muscle relaxers.  He receives 
treatment on a regular basis, about every six months.  He 
tried back exercises, but with no results.  He finds that a 
hot shower or soaking in a tub helps.  He found that the 
condition worsened when he went for physical therapy.  He 
found it difficult to get comfortable due to the pain, and he 
has to get up and move around.  He also has problems when 
trying to do things such as run the lawnmower or hammer a 
nail.  Also, since he has problems bending over, he has 
difficulties gardening.  He has not lost any work due to the 
back problem, and his employer does not put him on jobs 
involving heavy work.  

The veteran was afforded a VA examination in October 1996.  
On examination, there was flattening of the lumbar spine.  No 
spasm or increased tone was evident in the paraspinal 
musculature.  Palpation over the lumbosacral junction 
reproduced the veteran's complaint of pain with radiation 
laterally across the back.  There was no radiation extending 
into the lower extremities.  The straight leg raising 
examination was performed while the veteran was in the supine 
position, and was positive bilaterally at 45 degrees with 
reproduction of pain radiating across the back.  It was 
repeated in the sitting position and was negative at 90 
degrees.  Range of motion was limited in all directions with 
forward flexion to only 45 degrees with marked flattening of 
the lumbar spine.  Extension was to 20 degrees, and lateral 
flexion was 25 degrees bilaterally.  Rotation of the lumbar 
spine was 25 degrees to the left and 30 degrees to the right.  
The examiner reported an impression of chronic low back pain 
secondary to trauma incurred during military operations in 
1991.  The examiner commented that the low back pain appeared 
to be mechanical in nature and there were no signs of a 
neurological deficit.  It was noted that he had undergone 
back training and continued to do so at his place of 
employment.  Since he has been benefiting from the use of 
Motrin, the examiner expressed to the veteran that he should 
continue along this line of treatment.  

In March 1997, the RO determined that a compensable rating 
was warranted.  The disability was rated as 10 percent 
disabling, effective June 26, 1995.

X-rays were taken in December 1997, and the examiner reported 
a conclusion of negative complete lumbosacral spine.  An 
August 1998 CT of the lumbar spine revealed mild disc bulges 
at L4-5 and L5-S1, and moderate to mild spinal stenosis at 
L4-5.  

As per the Board's request in the July 1998, a VA examination 
was conducted in March 1999.  On examination, forward flexion 
of the lumbar spine was 50 degrees.  To the left, lateral 
flexion was 15 degrees and rotation was 20 degrees.  To the 
right, lateral flexion was 20 degrees and rotation was 15 
degrees.  The examiner noticed a lumbar scoliotic curve that 
was concave on the left.  There was positive tenderness over 
both sacroiliac joints and positive tenderness over the lower 
paraspinal muscles on a negative straight leg raise.  Lower 
extremity reflexes were intact.  His March 1998 x-rays 
revealed disc bulges at L4-5 and L5-S1 with mild to moderate 
spinal stenosis at L4-5.  The examiner reported an assessment 
of low back pain.  The examiner commented that any weakened 
motion, incoordination or fatigability was noted on the 
examination, but that those factors could not be further 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  The examiner 
determined that with flare-ups it is likely that the range of 
motion would be further restricted, but it is not possible to 
accurately estimate the additional loss of range of motion 
without examining the veteran at that time.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his low back disability.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  With regard 
to the disability at issue, the Board finds that a staged 
rating is appropriate as described below. 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for degenerative 
joint disease of L4-5, but it is rated 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999).  Diagnostic Code 5295 contemplates lumbosacral 
strain, and a 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.    

As noted, the veteran is service-connected for degenerative 
joint disease of L4-5, and the findings of record reveal 
degenerative changes as well as lumbosacral strain.  
Therefore, the Board will also consider the criteria used to 
rate degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

In this case, limitation of lumbar spine motion is rated 
under Diagnostic Code 5292.  A 10 percent rating is assigned 
when the limitation is slight.  A 20 percent rating is 
assigned when it is moderate, and a maximum rating of 40 
percent is assigned when it is severe.  The 10 percent rating 
may also be assigned where there is pain on motion, if 
arthritic changes are established by x-ray evidence, even if 
there is no limitation of motion on testing.  38 C.F.R. 
§ 4.59.  This was the case as shown by service medical 
records and examinations in 1992, 1993, and 1995.  The 
condition should be rated 10 percent disabling from the day 
after service separation.

More recently, the veteran's lumbar spine disability is 
productive of pain and the need for the continued use of 
Motrin as well as other methods for pain relief, as well as 
limitation of particular physical activities.  Regarding the 
application of either Diagnostic Code 5295 or 5292, the 
evidence demonstrates that an increased rating of 20 percent 
is warranted.  As noted, with regard to DeLuca, the examiner 
did indicate that accurate estimates could only be obtained 
if the veteran were to be examined at the time of a flare-up 
or with prolonged provocative testing.  However, the examiner 
did note that it would be likely that range of motion would 
be further restricted during flare-ups.  When considering the 
veteran's constant pain, the reported ranges of motion, and 
the examiner's guess that motion would be limited at the time 
of a flare-up, the disability picture more nearly 
approximates moderate limitation of lumbar spine motion, or 
lumbosacral strain with loss of lateral spine motion, 
unilateral, in standing position.  Therefore, the higher, 20 
percent, evaluation should apply.  38 C.F.R. § 4.7 (1999).  
However, that is not the case with regard to a rating higher 
than 20 percent since the disability picture presented only 
approximates the criteria for a 20 percent rating under 
either Diagnostic Code 5292 or 5295.  In this respect the 
Board concludes that flare-ups must be minor or infrequent as 
the veteran has lost no time from work on account of this 
disability.  Moderate limitation of motion has been shown 
since the veteran's testimony as to increased disability on 
September 25, 1996, confirmed by VA examination in October 
1996 and thereafter.  Accordingly, the 20 percent rating 
should be effective from September 25, 1996.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5295 
or 5292, do not provide a basis to assign an evaluation 
higher than the 20 percent rating assigned by this decision.

Here, it has not been argued, and the evidence does not show 
that the veteran's low back disability involves fracture of a 
vertebrae (Diagnostic Code 5285).  Although it has been 
determined that the disability picture includes limited 
lumbar spine motion, such limitation is not comparable to 
bony fixation of the spine (Diagnostic Code 5286), or 
ankylosis of the lumbar spine (Diagnostic Code 5289).  Also, 
as noted on the most recent VA examination, there were no 
neurological components to this disability, therefore the 
disability would not be rated under the criteria considered 
for intervertebral disc syndrome (Diagnostic Code 5293). 

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 20 percent rating is warranted for 
degenerative joint disease of L4-5.  Therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

ORDER

Entitlement to a 10 percent evaluation for service-connected 
degenerative joint disease of L4-5 has been established, 
effective from February 5, 1992.

Entitlement to a 20 percent evaluation for service-connected 
degenerative joint disease of L4-5 has been established, 
effective from September 25, 1996.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

